United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-3645
                                     ___________

United States of America,              *
                                       *
                    Appellee,          * Appeal from the United States
                                       * District Court for the District
      v.                               * of Minnesota.
                                       *
Saul Castro, also known as Jorgie      *       [UNPUBLISHED]
Birveta, also known as Raul,           *
                                       *
                    Appellant.         *
                                  ___________

                            Submitted: June 15, 1999
                                Filed: June 21, 1999
                                   ___________

Before BEAM, HEANEY, and FAGG, Circuit Judges.
                           ___________

PER CURIAM.

       Saul Castro appeals his drug-related conviction. Having relied on the defense
of coercion or duress at trial, Castro contends that no reasonable jury could have found
him guilty of the charged offense. We reject Castro's contention. The record contains
substantial evidence of Castro's guilt. Finding no basis for reversal, we affirm Castro's
conviction. See 8th Cir. R. 47B.

HEANEY, Circuit Judge, concurring.
       I agree that the decision of the district court should be affirmed and that it should
be affirmed on the merits rather than on the jurisdictional issue raised by appellant. I
write separately to indicate displeasure with the procedures followed by the
Minneapolis Police Department in this case. According to the government's brief,
Esteban Torres was arrested when thirty pounds of marijuana were found in his
apartment. At the time the narcotics were found, the investigating officers informed
Torres that if he provided information relating to three other cases, the charges would
be dropped. Thereafter, according to the government's brief, the police made
arrangements for Torres to make a controlled purchase of ten ounces of cocaine from
Castro. The arrangements were carried through and Castro was arrested.

      I do not believe that government agents should be in the business of dismissing
charges against a drug offender on condition that the drug offender involve other
persons in future drug transactions. It is one thing for the police to seek cooperation
from an arrestee for transactions prior to his arrest, but it is quite another thing for law
enforcement to promise a person immunity if he participates in future drug transactions
involving others. In my view, this practice breeds contempt for law enforcement.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-